Citation Nr: 0514726	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1978 to 
July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for depression and continued the veteran's 10 
percent rating for traumatic arthritis of the right knee.  
The veteran disagreed with the rating and requested service 
connection for depression and a higher rating for the 
traumatic arthritis of the right knee.

In July 2004, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in May 2005.

In the veteran's February 2003 notice of disagreement, the 
veteran raised the issue of service connection for a right 
hip disability as secondary to his service-connected right 
knee.  This issue is referred to the RO.

The issue of entitlement to an evaluation in excess of 10 
percent for traumatic arthritis of the right knee is decided 
herein, whereas the issue of service connection for a 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the claimant if further action is required.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's traumatic arthritis of the right knee 
manifests with a full range of motion with pain on extreme 
flexion, with no dislocation or recurrent subluxation, and no 
lateral instability.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in November 2001, after the enactment of the VCAA.  

Letters dated in January 2002 and July 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The July 2004 letter specifically 
informed the veteran to submit any pertinent evidence in his 
possession.  In addition, the letters informed him of the 
evidence required to substantiate his claim and that he 
should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf.  

Additionally, the August 2003 statement of the case and 
Decision Review Officer decision and January 2005 
supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The July 2004 Board remand also provided such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from November 1978 to 
July 1980.

In November 2001, the veteran submitted a claim, in pertinent 
part, for an evaluation in excess of 10 percent for traumatic 
arthritis of the right knee.

In January 2003, the veteran was afforded a VA examination.  
He complained of pain in his right knee at all times.  He had 
no flare-ups, as the knee was always painful.  He used no 
assistive devices to walk and no corrective shoes.  He 
reported having no dislocation.  He also stated he was not 
working.  Examination revealed a full range of motion in the 
right knee with pain on extreme flexion.  There was no 
fatigue, weakness or lack of endurance on repetitive motion.  
The veteran had no instability, edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement, but did have crepitus in the right knee.  His 
weight bearing was good and his gait was normal.  There was 
no ankylosis, no shortening of the leg length and no 
inflammatory arthritis.  The diagnosis was residuals of 
injury of the right knee.

A March 2003 VA outpatient medical record showed the veteran 
had swelling and crepitus in his right knee.  The physician 
reviewed an October 2001 X-ray that revealed degenerative 
arthritic changes in the right knee.

A September 2004 VA outpatient medical record revealed the 
veteran having no crepitus, swelling, heat or pain in his 
right knee.  The diagnosis was arthritis of the right knee.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).



The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 for traumatic arthritis.  The formula 
for rating traumatic arthritis is as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Formula for Rating the Knee Based on Range of Motion:
5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0

5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2004).

The Board finds that the RO's rating of 10 percent for the 
veteran's traumatic arthritis of the right knee is proper.  
According to the findings of the January 2003 VA examination, 
the veteran had full range of motion of the right knee.  
Therefore, because the veteran has a full range of motion, a 
compensable rating using 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5260, 5261 (2004) is not in order.  When the range of 
motion is noncompensable under DCs 5260 and 5261, as is the 
case here, DC 5003 allows a 10 percent rating for each major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a (2004).  The examiner noted that 
the veteran did have pain on extreme flexion.  In addition, 
the March 2003 VA outpatient medical record indicated that 
the veteran had swelling in his right knee.  Therefore, a 10 
percent rating using DC 5003 is appropriate.  Because the 
veteran does not have limitation of motion to a compensable 
degree as outlined in 38 C.F.R. § 4.71a, DCs 5260, 5261 
(2004), a rating in excess of 10 percent is not warranted.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In this 
case, the January 2003 VA examiner noted that the veteran had 
no dislocation and no instability of the right knee.  
Therefore, an additional rating using 38 C.F.R. § 4.71a, DC 
5257 (2004) is not applicable.  

In conclusion, the Board finds that a 10 percent rating for 
the veteran's traumatic arthritis is proper and an evaluation 
in excess of 10 percent is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee is denied.


REMAND

The Board notes that the VCAA and implementing regulations 
are also applicable to the veteran's claim of service 
connection for a psychiatric disorder.

The Board notes that the veteran reported receiving treatment 
at the Black Mountain Rehab Center soon after his discharge 
from service.  In addition, he mentioned receiving treatment 
at the VA medical center in 1997.  Although medical records 
from the VA medical center dated from 1997 were included with 
the veteran's Social Security Administration records, it is 
not clear whether there are outstanding VA outpatient medical 
records relating to the veteran's claim that have not been 
associated with his claims folder.  Therefore, the Board 
finds that the records from Black Mountain Rehab Center and 
the veteran's outstanding VA medical records are necessary to 
determine the issue of service connection for a psychiatric 
disorder.

In addition, in the Board's July 2004 remand, the Board 
directed the RO to contact the veteran and request that he 
provide names, addresses and approximate dates of treatment 
for any health care provider that treated him for depression 
and traumatic arthritis of the right knee.  In the RO's July 
2004 letter to the veteran, the RO only requested that the 
veteran submit names of health care providers that treated 
him for traumatic arthritis of the right knee.  Therefore, 
the Board is compelled to remand the appeal to request that 
the veteran give names of medical providers that treated him 
for a psychiatric disorder or depression.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Id. at 271.

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a psychological 
disorder since service, to include 
records from the Black Mountain Rehab 
Center and all VA medical records.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
is provided the opportunity to obtain and 
submit those records for VA review.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.   If, and only if 
indicated, based upon review of 
additional evidence, that a VA 
psychiatric examination should be 
performed to determine the etiology of 
the veteran's psychiatric disorder, such 
should be scheduled, with proper 
notification to the veteran.  The veteran 
must be given adequate notice of the date 
and place of any requested examination.  
A copy of all notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  When the above development has been 
completed, the RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


